DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 12/21/2020 is considered by the Examiner. 

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3-7, 9-11, 13-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-11, 13-17 and 19-20 of 10,880,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are disclosed within the limitations of the corresponding claims of US Patent 10,880,409 with slight variation in wording that does not change the scope of the limitations or add features that make the claim limitation patentably distinct from each other.

Instant Application 17/128374
US Patent 10,880,409 B2
1. A method comprising: de-multiplexing, by a device in a serial network, a stream of traffic in the serial network into a plurality of data streams, wherein the stream of traffic is based on readings collected from a plurality of sensors in the serial network, and wherein the device de- multiplexes the stream of traffic based on an identifier of each sensor such that each one of the plurality of data streams is associated with a particular one of the plurality of sensors; filtering, by the device, the plurality of data streams to determine whether a priority event exists in data from any of the plurality of data streams; identifying, by the device, a 


3. The method as in claim 1, wherein the external entity comprises a datacenter or cloud- based service in the IP network.
4. The method as in claim 1, wherein quantizing the data from the particular data stream comprises: computing, by the device, at least one of: a histogram of the data from the particular data stream, a linear transformation of the data from the particular data stream, or a predictive model using the data from the particular data stream.
4. The method as in claim 1, wherein quantizing the data from the particular data stream comprises: computing, by the device, at least one of: a histogram of the data from the particular data stream, a linear transformation of the data from the particular data stream, or a predictive model using the data from the particular data stream.
5. The method as in claim 1, further comprising: using, by the device, the quantized data from the particular data stream as a new data stream by repeating at least one of: the de-multiplexing or the determining on the new data stream.
5. The method as in claim 1, further comprising: using, by the device, the quantized data from the particular data stream as a new data stream by repeating at least one of: the de-multiplexing or the determining on the new data stream.

6. The method as in claim 1, wherein de-multiplexing the stream of traffic in the serial network into the plurality of data streams comprises: virtualizing, by the device, the serial network into an IP-based local area network (LAN) by associating each identifier in the stream of traffic in the serial network with an s IP address.
7. The method as in claim 1, wherein the applied compression that is selected based on the data type associated with the data comprises at least one of: run-length encoding, Huffman encoding, arithmetic encoding, or adaptive arithmetic encoding.
7. The method as in claim 1, wherein the applied compression that is selected based on the data type associated with the data comprises at least one of: run-length encoding, Huffman encoding, arithmetic encoding, or adaptive arithmetic encoding.
9. The method as in claim 1, wherein the compressed representation of the particular data stream comprises a predictive model for the data from the particular data stream or statistics obtained from a predictive model for the data from the particular data stream.
9. The method as in claim 1, wherein the compressed representation of the particular data stream comprises a predictive model for the data from the particular data stream or statistics obtained from a predictive model for the data from the particular data stream.

10. The method as in claim 1, wherein applying compression to the quantized data to form a compressed representation of the particular data stream comprises: jointly coding, by the device, the quantized data from the particular data stream with that of one or more other data streams in the plurality of data streams based on the particular data stream and the one or more other data streams being correlated.	
11. An apparatus, comprising: one or more network interfaces to communicate with a serial network and an Internet Protocol (IP) network; a processor coupled to the one or more network interfaces and configured to s execute a process; and a memory configured to store the process to be executed by the processor, the process when executed operable to: de-multiplex a stream of traffic in the serial network into a plurality of data streams, wherein the stream of 


13. The apparatus as in claim 11, wherein the external entity comprises a datacenter or cloud-based service in the IP network.
14. The apparatus as in claim 11, wherein the apparatus quantizes the data from the particular data stream by: computing at least one of: a histogram of the data from the particular data stream, a linear transformation of the data from the particular data stream, or a predictive 


15. The apparatus as in claim 11, wherein the process when executed is further operable to: use the quantized data from the particular data stream as a new data stream by repeating at least one of: the de-multiplexing or the determining on the new data stream.
16. The apparatus as in claim 11, wherein the apparatus de-multiplexes the stream of traffic in the serial network into the plurality of data streams by: virtualizing the serial network into an IP-based local area network (LAN) by associating each identifier in the stream of traffic in the serial network with an IP address.
16. The apparatus as in claim 11, wherein the apparatus de-multiplexes the stream of traffic in the serial network into the plurality of data streams by: virtualizing the serial network into an IP-based local area network (LAN) by associating each identifier in the stream of traffic in the serial network with an IP address.
17. The apparatus as in claim 11, wherein the applied compression that is selected based on the data type associated with the data comprises at least one of: run-length encoding, Huffman encoding, 




20. The computer-readable medium as in claim 19, wherein the serial network comprises a Controller Area Network Bus (CANBus) network, and wherein the external entity comprises a datacenter or cloud-based service in the IP network.


Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… filtering, by the device, the plurality of data streams to determine whether a priority event exists in data from any of the plurality of data streams; identifying, by the device, a priority event in the data from a particular data stream of the plurality of data streams based on the filtering of the plurality of data streams; determining, by the device, that the data from the particular data stream should be reported to an external entity that is external to the serial network and in an Internet Protocol (IP) network based on the priority event identified in the data from the particular data stream; …in combination with other limitations recited as specified in claim 1.

In claim 11,… filter the plurality of data streams to determine whether a priority event exists in data from any of the plurality of data streams; identify a priority event in the data from a particular data stream of the plurality of data streams based on the filtering of the plurality of data streams; determine that the data from the particular data stream should be reported to an external entity that is external to the serial network and in an Internet Protocol (IP) network based on the priority event identified in the data from the particular data stream…in combination with other limitations recited as specified in claim 11.

In claim 19,… filtering, by the device, the plurality of data streams to determine whether a priority event exists in data from any of the plurality of data streams; identifying, by the device, a priority event in the data from a particular data stream of the plurality of data streams based on the filtering of the plurality of data streams; determining, by the device, that the data from the particular data stream should be reported to an external entity that is external to the serial network and in an Internet Protocol (IP) network based on the priority event identified in the data from the particular data stream…in combination with other limitations recited as specified in claim 19.



The second closest prior art of record is Ricci, US 2018/0127001 (as cited in the IDS dated 12/21/2020) discloses devices in a serial network (Ricci: Fig. 3A, [0088]). Ricci further discloses device is gateway device in a vehicle network or an industrial network (Ricci: [0084]-[0086]). Ricci further teaches the stream of traffic is based on readings collected from a plurality of vehicle sensors in the serial network, and where the device de-multiplexes the stream of traffic based on identifier of each vehicle sensor, such that one of the plurality of data streams is associated with a particular one of the plurality of vehicle sensors (Ricci: [0033], [0120]-[0125]).



However none of the cited references as prior arts of record, and the newly found reference (Tinskey et al, US 2016/0191861) during search teaches the above amended limitations in conjunction with the previously recited limitations within all independent claims 1, 11, and 19. Furthermore, even if the combination of prior arts discloses the foregoing limitations inherently or in combination, it would invariably require impermissible hindsight reasoning due to the numbers and verities of references required and the content in which the limitation is recited in the independent claims. It would not have been obvious to combine the several references to teach the limitations of the amended independent claims. 
Therefore the recited limitations of the independent claims 1, 11 and 19 are considered to define patentably over the closest prior art of records [Vishnyakov, Ricci, and Takada].                 
When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claims.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tinskey et al, US 2016/0191861 FIG. 1, [0006], [0029] disclose data streams are received from a vehicle, at least one of the data streams including multimedia data, prioritizing of the data streams according to one or more factors, adjusting at least one of the data streams and preventing transmission of at least one of the data streams according to the prioritization. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469